 


 HR 3564 ENR: Regulatory Improvement Act of 2007
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 3564 
 
AN ACT 
To amend title 5, United States Code, to authorize appropriations for the Administrative Conference of the United States through fiscal year 2011, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Regulatory Improvement Act of 2007. 
2.Authorization of appropriationsSection 596 of title 5, United States Code, is amended to read as follows: 
 
596.Authorization of appropriationsThere are authorized to be appropriated to carry out this subchapter not more than $3,200,000 for fiscal year 2009, $3,200,000 for fiscal year 2010, and $3,200,000 for fiscal year 2011. Of any amounts appropriated under this section, not more than $2,500 may be made available in each fiscal year for official representation and entertainment expenses for foreign dignitaries. . 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
